--------------------------------------------------------------------------------

EXHIBIT 10.24


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


SETTLEMENT AGREEMENT
 
 
This Settlement Agreement is made and entered into this 10th day of July, 2009,
by and between, on the one hand, Forest and Lundbeck, and on the other hand,
Caraco and Sun.
 
RECITALS
 
WHEREAS Forest sells LEXAPRO® brand escitalopram oxalate products in the
Territory under New Drug Application 21-323 and those products are covered by
multiple claims of the '712 Patent, the '941 Patent, and the '069 Patent;
 
WHEREAS the '712 Patent, the '941 Patent, and the '069 Patent are owned by
Lundbeck and licensed exclusively to Forest in the Territory;
 
WHEREAS Caraco has sought approval from the FDA to market proposed generic
escitalopram oxalate products in the Territory under ANDA 78-219;
 
WHEREAS Forest and Lundbeck have maintained an action against Caraco and Sun for
infringement of the '712 Patent in connection with the proposed generic
escitalopram oxalate products defined by the Caraco ANDA in the United States
District Court for the Eastern District of Michigan, which action is captioned
Forest Laboratories, Inc. et al. v. Caraco Pharmaceutical Laboratories, Ltd. et
al., Civil Action No. 06-13143 (E.D. Mich.);
 
WHEREAS the '712 Patent was previously litigated in Forest Laboratories, Inc. et
al. v. Ivax Pharmaceuticals, Inc. et al., 438 F. Supp. 2d 479 (D. Del. 2006),
and Forest Laboratories, Inc. et al. v. Ivax Pharmaceuticals, Inc. et al., 501
F.3d 1263 (Fed. Cir. 2007);
 
WHEREAS Caraco and Sun stipulated that the Generic Products defined by the
Caraco ANDA infringe claims 1, 3, 5, 7, and 9 of the '712 Patent in the '712
Patent Action, but contested the validity of those claims;
 
WHEREAS Caraco has maintained two actions against Forest and Lundbeck seeking
declaratory judgments of non-infringement of the '941 Patent and the '069 Patent
in the Court, which actions are captioned Caraco Pharmaceutical Laboratories,
Ltd. v. Forest Laboratories, Inc. et al., Civil Action No. 07-10737 (E.D.
Mich.), and Caraco Pharmaceutical Laboratories, Ltd. v. Forest Laboratories,
Inc. et al., Civil Action No. 09-10274 (E.D. Mich.), each regarding the Caraco
ANDA and the proposed generic escitalopram oxalate products that are the subject
of that ANDA;

 

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
WHEREAS, subject to the terms and conditions herein, Forest and Lundbeck have
agreed to grant Caraco and Sun a non-exclusive license to make, have made, use,
offer to sell, sell or import the generic escitalopram oxalate products that are
the subject of the Caraco ANDA in the Territory as of the date, and upon the
terms, set forth in this Agreement; and
 
WHEREAS the Parties are willing to settle the Actions on the terms set forth
herein.
 
NOW THEREFORE, in consideration of the promises and mutual covenants set forth
herein, the sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
 
 
1.
Definitions.

 
1.1.           "'069 Patent" means U.S. Patent No. 7,420,069.
 
1.2.           "'069 Patent Action" means the case captioned Caraco
Pharmaceutical Laboratories, Ltd. v. Forest Laboratories, Inc. et al., Civil
Action No. 09-10274 (E.D. Mich.).
 
1.3.           "'712 Patent" means U.S. Patent No. Re.34,712.
 
1.4.           "''712 Patent Action" means the case captioned Forest
Laboratories, Inc. et al. v. Caraco Pharmaceutical Laboratories, Ltd. et al.,
Civil Action No. 06-13143 (E.D. Mich.).
 
1.5.           "'941 Patent" means U.S. Patent No. 6,916,941.
 
1.6.           "'941 Patent Action" means the case captioned Caraco
Pharmaceutical Laboratories, Ltd. v. Forest Laboratories, Inc. et al., Civil
Action No. 07-10737 (E.D. Mich.).
 
1.7.           "Actions" means the '712 Patent Action, the '941 Patent Action
and the '069 Patent Action, collectively.
 
1.8.           "Affiliate" means any person or legal entity controlling,
controlled by or under common control with the Party with respect to which such
status is at issue and shall include, without limitation, any corporation 50% or
more of the voting power of which (or other comparable ownership interest for an
entity other than a corporation) is owned, directly or indirectly, by a Party
hereto or any corporation, person or entity that owns 50% or more of such voting
power of a Party hereto.
 
1.9.           "Agencies" means the DOJ and the FTC, collectively.

 
2

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
1.10.         "Agreement" means this Settlement Agreement (including Exhibits A
through F).
 
1.11.         "Alphapharm" means Alphapharm Pty Ltd. and its successors in
interest and Affiliates.
 
1.12.         "ANDA" means Abbreviated New Drug Application.
 
1.13.         "Authorized Generic" means Alphapharm, as defined above.
 
1.14.         "Caraco" means Caraco Pharmaceutical Laboratories, Ltd.
 
1.15.         "Caraco ANDA" means ANDA 78-219, as supplemented and amended as of
the Effective Date, as defined below, and further including any Permitted
Modification, as defined below, after the Effective Date.
 
1.16.         "Control" or "Controlled" means, with respect to any Licensed
Patent, the ownership of such Licensed Patent by a Party or the possession by a
Party of rights sufficient to grant licenses or sublicenses to such Licensed
Patent.
 
1.17.         "Court" means the United States District Court for the Eastern
District of Michigan.
 
1.18.         "DOJ" means the Antitrust Division of the Department of Justice.
 
1.19.         "Effective Date" means the date on which this document is fully
executed, which is July 10, 2009.
 
1.20.         "FDA" means United States Food and Drug Administration.
 
1.21.         "Forest" means Forest Laboratories, Inc. and Forest Laboratories
Holdings, Ltd., collectively.
 
1.22.         "Forest Product" means the escitalopram oxalate products
manufactured or sold for use in the Territory under NDA 21-323 as of the
Effective Date under the trademark LEXAPRO® (or any replacement trademark).
 
1.23.         "FTC" means the Federal Trade Commission of the United States.
 
1.24.         "Generic Product" means the products described by the Caraco ANDA,
as defined above.
 
1.25.         "Ivax" means Ivax Pharmaceuticals and its successors in interest
and Affiliates.

 
3

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
1.26.         "Launch Date" means the date that any third party generic enters
the market in the Territory with a generic equivalent of the Forest Product that
has received final approval from the FDA, other than an authorized generic or
first-filer with Hatch Waxman related exclusivity. If and only if:  [***] the
License, as defined below, shall be of no effect from the date [***] until [***]
 
1.27.         "License" means the license granted by Section 5.1.
 
1.28.         "Licensed Patents" means patents Controlled by Forest or Lundbeck,
either now or in the future, that, but for the License, would be infringed if
Caraco and Sun make, have made, use, sell, offer for sale, or import the Generic
Product in or for the Territory after the Launch Date.  Any assignment or
transfer of any Licensed Patents by Forest or Lundbeck shall be subject to the
License.  Licensed Patents includes, but is not limited to the '712 Patent, the
'941 Patent and the '069 Patent.
 
1.29.         "Lundbeck" means H. Lundbeck A/S.
 
1.30.         "Parties" means Forest, Lundbeck, Caraco and Sun.
 
1.31.         "Party" means any one of the Parties, as indicated.
 
1.32.         "Permitted Modification" means any modification to ANDA 78-219 as
supplemented and amended as of the Effective Date, as defined above, that does
not change the active ingredient (i.e., use an additional or different active
ingredient), dosage form, indication(s), reference listed drug or bioequivalence
rating of the generic products defined by said ANDA as of the Effective Date.
 
1.33.         "Stipulations and Orders" means the documents attached hereto as
Exhibits A, B and C, collectively.
 
1.34.         "Sun" means Sun Pharmaceutical Industries Ltd.
 
1.35.         "Territory" means the United States and all of its territories and
possessions, including Puerto Rico.  For purposes of this Agreement, Territory
also includes the manufacture of some or all of the components or ingredients of
the Licensed Product outside the U.S. solely for purposes of importation into
the U.S. for use in the U.S. and its territories and possessions.
 
2.             Stipulations And Orders.  In consideration of the mutual benefits
of entering into this Agreement, the Parties shall enter into and cause to be
filed with the Court, subject to Section 6 below:

 
4

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
(a)           In the '712 Patent Action, a stipulation and order dismissing,
without prejudice, all claims, defenses and counterclaims, substantially in the
form annexed hereto as Exhibit A.  If the Court does not grant the Order
substantially in the form annexed hereto as Exhibit A, the Parties agree to
confer in good faith and revise that document consistent with its purpose and
the requirements of the Court.
 
(b)           In the '941 Patent Action, a stipulation and order dismissing,
without prejudice, all claims and defenses, substantially in the form annexed
hereto as Exhibit B.  If the Court does not grant the Order substantially in the
form annexed hereto as Exhibit B, the Parties agree to confer in good faith and
revise that document consistent with its purpose and the requirements of the
Court.
 
(c)           In the '069 Patent Action, a stipulation and order dismissing,
without prejudice, all claims, defenses and counterclaims, substantially in the
form annexed hereto as Exhibit C.  If the Court does not grant the Order
substantially in the form annexed hereto as Exhibit C, the Parties agree to
confer in good faith and revise that document consistent with its purpose and
the requirements of the court.
 
3.             Other Agreements. Contemporaneously with the execution of this
Agreement, Forest and Caraco shall enter into the agreement attached hereto as
Exhibit D (the "Inwood Agreement"), and Lundbeck and Sun shall enter into the
agreement attached hereto as Exhibit E (the "Patent Assignment Agreement").  The
Inwood Agreement shall govern the terms and conditions related to the transfer
of Forest's Inwood products to Caraco.  The Patent Assignment Agreement shall
govern the terms and conditions related to the assignment to Lundbeck of certain
patent applications owned by Sun related to escitalopram.
 
4.             Legal Fees.  Within ten (10) days after the Effective Date, in
partial consideration of Forest and Lundbeck's saved legal fees associated with
the Actions and Caraco's expended legal fees associated with the Actions, Forest
and Lundbeck shall reimburse [* * *] of Caraco's attorneys' fees and costs up to
a maximum total reimbursement of [* * *].  Caraco hereby represents and warrants
that its attorneys' fees to date have been in excess of [* * *].  Thus, [* * *]
of legal fees shall be paid from Forest and Lundbeck to Caraco.  This payment
shall be non-refundable.  Except for the foregoing, each Party will pay its own
legal fees and other costs incurred in the preparation, conduct and settlement
of the Actions.
 
5.             License to Distribute Generic Product.
 
5.1           Commercial License.  Subject to the terms, conditions, and
limitations hereof, Forest and Lundbeck hereby license and sublicense, as the
case may be, on a fully paid-up basis, the Licensed Patents to Caraco and Sun
solely for them to make, have made, use, sell, offer for sale, or import the
Generic Product in or for the Territory as of the Launch Date.  The foregoing
license shall be non-exclusive.  Except to the extent of the assignment
permitted under Section 11, neither Caraco nor Sun shall have the right to
sublicense or assign any of its rights under the License, except for a
sublicense to their respective Affiliates.

 
5

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
5.2           Foreign Patents and Proceedings.  The Parties acknowledge and
agree that this Agreement, and the fact that the Parties have entered into this
Agreement and consummated the transactions contemplated hereby, shall not have
any effect outside the Territory on the assertion of any foreign patents or
patent applications against any foreign counterparts to any Generic
Product.  The Parties hereby agree that neither this Agreement nor those facts
may be proffered, or be referred to in any testimonial or other evidence, by any
Party or any of their respective Affiliates at any trial, action or other
proceedings outside the Territory regarding the assertion of any foreign patents
or patent applications against any foreign counterparts to any Generic
Product.  Nothing herein shall be construed as an admission or waiver as to any
factual or legal matter by any Party or their respective Affiliates with respect
to any jurisdiction outside of the Territory.
 
5.3           Regulatory Matters.
 
(a)           Forest and Lundbeck (for themselves and their Affiliates) hereby
grant to Caraco and Sun and their Affiliates a fully paid-up license or waiver
(as applicable) under any regulatory exclusivities that would apply to the
Generic Product from and after the Launch Date (including any applicable
pediatric exclusivities).  Such license or waiver shall be of the same scope and
duration as the License contained in Section 5.1.
 
(b)           Forest and Lundbeck shall execute such further documents or
notices as Caraco may reasonably request to further confirm the grant of the
License contained in Section 5.1 and/or the license or waiver contained in
Section 5.3(a).
 
(c)           Subject to Caraco and Sun's compliance with the terms of this
Agreement, Forest and Lundbeck shall not initiate any activity directly or
indirectly (such as by way of Citizen's Petition) against Caraco or Sun related
to the Generic Product to interfere with Caraco's efforts to:  (i) obtain FDA
approval of the Caraco ANDA; or (ii) launch the Generic Product from and after
the Launch Date.  Nothing set forth in this Agreement shall be construed as a
representation by Forest or Lundbeck that the FDA or any other applicable
regulatory authority will or should approve of Caraco marketing a product
incorporating escitalopram oxalate in the Territory.
 
(d)           The Generic Product shall be manufactured by or on behalf of Sun
or Caraco in substantial accordance with current Good Manufacturing Practices
("GMPs") regulations promulgated by the FDA, as further defined by FDA guidance
documents.

 
6

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
(e)           Forest and Lundbeck shall take reasonable steps, including
cooperating with any necessary FDA submissions, to help ensure Caraco's market
entry in the Territory with the Generic Product on the Launch Date.
 
(f)           Forest and Lundbeck agree that, regardless of whether they
continue to sell the Forest Product, they will not request that the FDA rescind
its approval of all of the existing indications (as of the Effective Date) for
the Forest Product unless required by law to do so.


5.4           Covenants.
 
(a)           Except to the extent of the License, neither Caraco, Sun nor any
of their respective Affiliates shall under any circumstances:  (a) offer to sell
or sell in the Territory any Generic Product prior to the Launch Date; or (b)
knowingly and voluntarily aid, abet, enable or contract with any third party
regarding the marketing in the Territory of any Generic Product prior to the
Launch Date.
 
(b)           Neither Forest, Lundbeck nor any of their respective Affiliates
shall under any circumstances enter into an agreement with Ivax to delay the
lawful market entry of a generic equivalent of the Forest Product.  Nothing in
this Agreement, however, shall prevent Lundbeck, Forest or any of their
respective Affiliates from enforcing any of their patent rights against Ivax or
entering into any settlement agreements (which may have provisions related to
Ivax's generic entry), as necessary, to resolve disputes associated with such
enforcement.
 
(c)           Forest and Lundbeck covenant not to sue Caraco and/or Sun for
their use of the Licensed Patents after the Launch Date in connection with the
Generic Product.  Caraco and Sun covenant not to challenge any of the Licensed
Patents in connection with the Generic Product.
 
6.             Legal Compliance.  The Parties shall submit this Agreement to the
appropriate personnel at the Agencies for review under Section 1112 of the
Medicare Prescription Drug Improvement and Modernization Act of 2003, as soon as
practicable after the Effective Date and in no event later than three (3) days
after the Effective Date.

 
7

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
(a)           If, within forty (40) days of receipt of this Agreement by the
Agencies, any Agency objects to, responds to, or otherwise comments on such
submission, the Parties shall use commercially reasonable efforts to address or
resolve such objection, response or comment provided that there shall be no
material change to the rights and obligations of the Parties under this
Agreement, except as the Parties may mutually agree.  These efforts to address
or resolve any such objection, response or comment shall continue for a period
of not more than thirty (30) days from when the objection, response or comment
is first raised, unless the Parties mutually agree to extend that
period.  During that thirty (30) day period or agreed extension, all obligations
under this Agreement (except for the payment of legal fees under Section 4
above), the Inwood Agreement, and the Patent Assignment Agreement shall be
temporarily suspended while the Parties engage in commercially reasonable and
good-faith efforts to address or resolve any such objection, response or
comment.  If, despite such commercially reasonable efforts, the Parties are
unable to address or resolve any such objection, response or comment during that
thirty (30) day period or agreed extension, the Parties shall promptly return to
the Court and jointly seek the earliest possible trial date for which lead
counsel is available (but starting no later than thirty (30) days from the date
of the request, regardless of the trial schedules of lead counsel, if the
Court's schedule allows; if the Court's schedule does not allow for a trial
within thirty (30) days, then as quickly thereafter as the Court is available,
regardless of the trial schedules of lead counsel).  In that event, except for
the legal fees paid pursuant to Section 4 above, the Parties shall take all
commercially reasonable steps to return the Parties to the position they were in
before signing this Agreement, including without limitation the return by Sun of
any payment by Lundbeck under the Patent Assignment Agreement.  Upon
accomplishing this return, this Agreement shall terminate.
 
(b)           If there is no objection from any Agency within forty (40) days of
receipt of this Agreement, or if an objection is received and the Parties
address or resolve the objection, all obligations in this Agreement shall be in
force.  Within three (3) days of that date, or within three (3) days of the
closing of the transaction referenced in the Inwood Agreement, whichever is
later, the Parties shall file the Stipulations and Orders described in Section 2
above.
 
(c)           If, after forty (40) days of receipt of this Agreement by the
Agencies, any Agency objects to, responds to, or otherwise comments on such
submission, the Parties shall use commercially reasonable efforts to address or
resolve such objection, response or comment, provided that there shall be no
material change to the rights and obligations of the Parties under this
Agreement, except as the Parties may mutually agree.  If, despite such
commercially reasonable efforts, the Parties are unable to address or resolve
any such objection, response or comment, the Parties may mutually agree to
return the Parties to the position they were in before the signing of this
Agreement (except for the payment of legal fees under Section 4 above).  If such
a return is accomplished, this Agreement shall terminate.  If such mutual
agreement to return is reached, any Party shall have the right to reinitiate the
'712 Action, the '941 Action, and/or the '069 Action, and the Parties shall
promptly return to Court in any such reinitiated action and jointly seek the
earliest possible scheduling conference for each such action.
 
For purposes of this Agreement, "commercially reasonable efforts" shall mean the
reasonable, diligent and good-faith efforts as such Party would normally use to
accomplish a similar objective under similar circumstances.

 
8

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
7.             Released Claims.  In addition to the dismissal of the Actions, as
set forth in the Stipulations And Orders, Forest and Lundbeck, and Caraco and
Sun, make the following releases, which shall be effective upon the grant of the
last of the Stipulations And Orders by the Court in the Actions:
 
(a)            Caraco and Sun for themselves and their respective Affiliates
hereby irrevocably release and discharge Forest and Lundbeck and their
respective Affiliates, successors, assigns, directors, officers, employees,
agents and customers from all causes of action, demands, claims, damages and
liabilities of any nature, whether known or unknown, arising between Caraco, Sun
and/or any of their respective Affiliates, on the one hand, and Forest, Lundbeck
and/or any of their respective Affiliates, on the other hand, from or in
connection with the Actions or the Caraco ANDA, occurring prior to the Effective
Date of this Agreement, including, without limitation, all claims that Caraco
and Sun have asserted or could have asserted in the Actions or in any judicial
proceeding that the '712 Patent, the '941 Patent and/or the '069 Patent are
somehow invalid, unenforceable or not infringed by the sale of the generic
escitalopram oxalate products that are the subject of the Caraco ANDA in the
Territory (all of the above collectively, the "Caraco Released Claims");
 
(b)            Forest and Lundbeck for themselves and their respective
Affiliates hereby irrevocably release and discharge Caraco and Sun and their
respective Affiliates, successors, assigns, directors, officers, employees,
agents, distributors, suppliers and customers from all causes of action,
demands, claims, damages and liabilities of any nature, whether known or
unknown, arising between Forest, Lundbeck and/or any of their respective
Affiliates, on the one hand, and Caraco, Sun and/or any of their respective
Affiliates, on the other hand, from or in connection with the Actions or the
Caraco ANDA, occurring prior to the Effective Date of this Agreement, including,
without limitation, all claims that Forest and Lundbeck have asserted or could
have asserted in the Actions or in any judicial proceeding that the '712 Patent,
the '941 Patent and/or the '069 Patent are infringed by the sale of the generic
escitalopram oxalate products that are the subject of the Caraco ANDA in the
Territory (all of the above collectively, the "Forest Released Claims");
 
(c)            this Agreement shall constitute a final settlement of the Actions
by the Parties, subject to the possibility the Actions are reinstituted under
Section 6;
 
(d)            Caraco and Sun shall not release, to the extent there is a
release provision or control, any agent or consultant retained by Caraco and Sun
(whether retained for Caraco and Sun's benefit by Caraco and Sun or by any
Caraco and Sun attorney) to assist or cooperate with any litigant in any
litigation against Forest and Lundbeck with respect to the '712 Patent, the '941
Patent and/or the '069 Patent regarding any Forest Product.  Similarly, in any
such action Caraco and Sun shall not release any attorney who represented Caraco
and Sun in the Actions from maintaining the confidentiality of non-public
information to which such attorney had access in connection with the Actions or
grant any waivers with respect to such maintenance unless so ordered by the
Court or compelled by law.  Nothing in this Agreement shall prohibit Sun and
Caraco from using agents, consultants or attorneys in any way should the Actions
be reinstituted under Section 6 or for attorneys to represent other clients
regarding the same patents;

 
9

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
(e)            to the extent necessary, Caraco and Sun shall permit and
cooperate with Forest and Lundbeck to enforce the obligations of such agents,
consultants or attorneys referred to under Section 7(d) herein; and
 
(f)            nothing in this Agreement shall prohibit any Party from
challenging or enforcing any patent (including any of the Licensed Patents) in
connection with a product other than the Generic Product.
 
8.             ACKNOWLEDGMENTS.  Caraco and Sun, and Forest and Lundbeck,
acknowledge as follows:
 
(a)           CARACO AND SUN ACKNOWLEDGE THAT THEY MAY HEREAFTER DISCOVER CLAIMS
OR FACTS IN ADDITION TO OR DIFFERENT FROM THOSE WHICH THEY NOW KNOW OR BELIEVE
TO EXIST WITH RESPECT TO THE CARACO RELEASED CLAIMS, THE FACTS AND CIRCUMSTANCES
ALLEGED IN THE ACTIONS, AND/OR THE SUBJECT MATTER OF THIS AGREEMENT, WHICH, IF
KNOWN OR SUSPECTED AT THE TIME OF EXECUTING THIS AGREEMENT, MAY HAVE MATERIALLY
AFFECTED THIS AGREEMENT.  NEVERTHELESS, UPON THE EFFECTIVENESS OF THE RELEASE OF
THE CARACO RELEASED CLAIMS AS SET FORTH IN SECTION 7 ABOVE, CARACO AND SUN
HEREBY ACKNOWLEDGE THAT THE CARACO RELEASED CLAIMS INCLUDE WAIVERS OF ANY
RIGHTS, CLAIMS OR CAUSES OF ACTION THAT MIGHT ARISE AS A RESULT OF SUCH
DIFFERENT OR ADDITIONAL CLAIMS OR FACTS.  CARACO AND SUN ACKNOWLEDGE THAT THEY
UNDERSTAND THE SIGNIFICANCE AND POTENTIAL CONSEQUENCES OF SUCH A RELEASE OF
UNKNOWN UNITED STATES JURISDICTION CLAIMS AND OF SUCH A SPECIFIC WAIVER OF
RIGHTS.  CARACO AND SUN INTEND THAT THE CLAIMS RELEASED BY THEM UNDER THIS
RELEASE BE CONSTRUED AS BROADLY AS POSSIBLE TO THE EXTENT THEY RELATE TO UNITED
STATES JURISDICTION CLAIMS.  CARACO AND SUN ARE AWARE OF CALIFORNIA CIVIL CODE
SECTION 1542, WHICH PROVIDES AS FOLLOWS:
 
"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her, must have materially affected his or her settlement with
the debtor."

 
10

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
CARACO AND SUN AGREE TO EXPRESSLY WAIVE ANY RIGHTS THEY MAY HAVE UNDER THIS CODE
SECTION OR UNDER FEDERAL, STATE OR COMMON LAW STATUTES OR JUDICIAL DECISIONS OF
A SIMILAR NATURE, AND KNOWINGLY AND VOLUNTARILY WAIVE SUCH UNKNOWN CARACO
RELEASED CLAIMS.
 
(b)           FOREST AND LUNDBECK ACKNOWLEDGE THAT THEY MAY HEREAFTER DISCOVER
CLAIMS OR FACTS IN ADDITION TO OR DIFFERENT FROM THOSE WHICH THEY NOW KNOW OR
BELIEVE TO EXIST WITH RESPECT TO THE FOREST RELEASED CLAIMS, THE FACTS AND
CIRCUMSTANCES ALLEGED IN THE ACTIONS, AND/OR THE SUBJECT MATTER OF THIS
AGREEMENT, WHICH, IF KNOWN OR SUSPECTED AT THE TIME OF EXECUTING THIS AGREEMENT,
MAY HAVE MATERIALLY AFFECTED THIS AGREEMENT.  NEVERTHELESS, UPON THE
EFFECTIVENESS OF THE RELEASE OF THE FOREST RELEASED CLAIMS AS SET FORTH IN
SECTION 7 ABOVE, FOREST AND LUNDBECK HEREBY ACKNOWLEDGE THAT THE FOREST RELEASED
CLAIMS INCLUDE WAIVERS OF ANY RIGHTS, CLAIMS OR CAUSES OF ACTION THAT MIGHT
ARISE AS A RESULT OF SUCH DIFFERENT OR ADDITIONAL CLAIMS OR FACTS.  FOREST AND
LUNDBECK ACKNOWLEDGE THAT THEY UNDERSTAND THE SIGNIFICANCE AND POTENTIAL
CONSEQUENCES OF SUCH A RELEASE OF UNKNOWN UNITED STATES JURISDICTION CLAIMS AND
OF SUCH A SPECIFIC WAIVER OF RIGHTS.  FOREST AND LUNDBECK INTEND THAT THE CLAIMS
RELEASED BY THEM UNDER THIS RELEASE BE CONSTRUED AS BROADLY AS POSSIBLE TO THE
EXTENT THEY RELATE TO UNITED STATES JURISDICTION CLAIMS.  FOREST AND LUNDBECK
ARE AWARE OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:
 
"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her, must have materially affected his or her settlement with
the debtor."
 
FOREST AND LUNDBECK AGREE TO EXPRESSLY WAIVE ANY RIGHTS THEY MAY HAVE UNDER THIS
CODE SECTION OR UNDER FEDERAL, STATE OR COMMON LAW STATUTES OR JUDICIAL
DECISIONS OF A SIMILAR NATURE, AND KNOWINGLY AND VOLUNTARILY WAIVE SUCH UNKNOWN
FOREST RELEASED CLAIMS.

 
11

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
9.             Confidentiality.  The terms of this Agreement shall be maintained
in confidence by all of the Parties except that:  (i) the press release to be
issued by Forest in connection with the Agreement is set forth on Part A of
Exhibit F, the press release to be issued by Lundbeck in connection with this
Agreement is set forth on Part B of Exhibit F, the press release to be issued by
Caraco in connection with this Agreement is set forth on Part C of Exhibit F,
and the press release to be issued by Sun in connection with this Agreement is
set forth on Part D of Exhibit F; (ii) Forest and Lundbeck may disclose such
terms as may be necessary or useful in connection with any anticipated, pending
or actual patent litigation or other legal proceeding with a third party in the
Territory relating to any of the Licensed Patents; and (iii) as otherwise
required by law, including without limitation United States Securities and
Exchange Commission reporting requirements, or by the rules or regulations of
any stock exchange to which any of the Parties are subject.
 
10.           Term and Termination.  Unless terminated earlier under Section 6,
this Agreement shall continue from the Effective Date until the expiration of
the last to expire of the Licensed Patents.  The releases and discharges set
forth in Section 7 of this Agreement shall survive the expiration of this
Agreement, but shall terminate in connection with any earlier termination of
this Agreement under Section 6.  The confidentiality obligations set forth in
Section 9 shall survive and continue from the Effective Date until the
expiration of the last to expire of the Licensed Patents, notwithstanding any
earlier expiration or termination of this Agreement.
 
If any Party believes that another Party has breached this Agreement, it shall
specify such breach in a written notice and the breaching Party shall have
fourteen (14) days to remedy any such breach prior to the initiation of
arbitration or litigation, except with respect to any sale or offer to sell the
Generic Product in the Territory prior to the Launch Date, which shall have no
such notice or cure period.
 
11.           No Assignment.  This Agreement may not be assigned or transferred
to a third party without the express prior written consent of the other Parties
hereto, except to a successor to all or substantially all of the business of the
assigning or transferring Party to which this Agreement pertains (whether by
sale of stock, merger, consolidation or otherwise), in which case the Party
shall assign this Agreement to such successor, provided that a Party may in the
ordinary course of its business assign its rights under this Agreement to an
Affiliate or may transfer the rights under this Agreement from one Affiliate to
another without the prior consent of the other Party.  The covenants, rights and
obligations of a Party under this Agreement shall remain binding upon the
assigning or transferring Party and shall inure to the benefit of and be binding
upon any successor or permitted assignee of the Party.

 
12

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
12.           Notice.  Any notice required or permitted to be given or sent
under this Agreement shall be hand delivered or sent by express delivery service
or certified or registered mail, postage prepaid, to the Parties at the
addresses indicated below.
 
 
If to Forest, to:
Charles S. Ryan

Vice President, Chief Intellectual Property Counsel
Forest Research Institute, Inc.
909 Third Avenue
New York, NY  10022


 
with copies to:
Peter J. Armenio

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York  10022


 
If to Lundbeck, to:
John Meidahl Petersen

Director, Corporate Patents
H. Lundbeck A/S
Ottiliavej 9
DK-2500 Valby
Copenhagen, Denmark


 
with copies to:
Peter J. Armenio

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York  10022


 
If to Caraco, to:
Daniel Movens

Chief Executive Officer
Caraco Pharmaceutical Laboratories Ltd.
1150 Elijah McCoy Drive
Detroit, Michigan  48202


 
with copies to:
Derek J. Sarafa

Winston & Strawn LLP
35 West Wacker Drive
Chicago, Illinois  60601

 
13

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
If to Sun, to:
Arshad Jamil

General Counsel
Sun Pharmaceutical Industries Ltd.
Acme Plaza
Andheri - Kurla Rd, Andheri (E)
Mumbai - 400 059


 
with copies to:
Derek J. Sarafa

Winston & Strawn LLP
35 West Wacker Drive
Chicago, Illinois  60601


Any such notice shall be deemed to have been received on the date actually
received.  Any Party may change its address by giving the other Party written
notice, delivered in accordance with this Section.
 
13.           Entire Agreement.  This Agreement, as defined herein to include
Exhibits A through F, constitutes the complete, final and exclusive agreement
between the Parties with respect to the subject matter hereof and supersedes and
terminates any prior or contemporaneous agreements and/or understandings between
the Parties, whether oral or in writing, relating to such subject matter.  There
are no covenants, promises, agreements, warranties, representations, conditions
or understandings, either oral or written, between the Parties other than as are
set forth in this Agreement.  No subsequent alteration, amendment, change,
waiver or addition to this Agreement shall be binding upon the Parties unless
reduced to writing and signed by an authorized officer of each Party.  Each
Party in deciding to execute this Agreement has retained counsel and has not
relied on any understanding, agreement, representation or promise by the other
Party that is not explicitly set forth herein.
 
14.           Governing Law.  This Agreement shall be governed, interpreted and
construed in accordance with the laws of the State of Illinois, without giving
effect to choice of law principles.   The Parties hereto agree that any disputes
arising with respect to the interpretation or enforcement of any provision
hereof shall be submitted to arbitration in Chicago, Illinois, or such other
location as may be mutually agreed by the Parties, in accordance with the then
existing Commercial Arbitration Rules of the American Arbitration
Association.  Such arbitration shall be conducted before a panel of three
arbitrators, one chosen by Forest and Lundbeck, one chosen by Caraco and Sun,
and the third chosen by such other two arbitrators.  The award or decision of a
majority of the arbitrators pursuant to this Section 14 shall be binding and
conclusive on the Parties, provided that the enforcement of such award or
decision may be obtained in any court having jurisdiction over the Party against
whom such enforcement is sought.  The losing party shall pay all reasonable
attorneys fees and costs associated with such arbitration.

 
14

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
Notwithstanding the preceding, nothing set forth herein shall be deemed to
preclude either Party from seeking appropriate judicial injunctive relief in any
Court of competent jurisdiction with respect to the provisions of Section 9
hereof or the enforcement of any other provision hereunder the breach of which
would cause irreparable harm to the other Party and which would not have an
adequate remedy at law.  If there is any dispute that is not subject to
arbitration and for which the United States District Court for the Northern
District of Illinois does not have subject matter jurisdiction, the state courts
in Illinois shall have jurisdiction.  In connection with any dispute arising out
of or in connection with this Agreement that is not subject to arbitration, each
Party hereby expressly consents and submits to the personal jurisdiction of the
federal and state courts in the State of Illinois.
 
15.           Severability.  Subject to the provisions and the mechanisms of
Section 6 above, if any provision of this Agreement is declared illegal, invalid
or unenforceable by a court having competent jurisdiction, it is mutually agreed
that this Agreement shall endure except for the part declared invalid or
unenforceable by order of such court; provided, however, that in the event that
the terms and conditions of this Agreement are materially altered, the Parties
will, in good faith, renegotiate the terms and conditions of this Agreement in
an effort to reasonably replace such invalid or unenforceable provisions in
light of the intent of this Agreement.
 
16.           Waiver.  Any delay or failure in enforcing a Party's rights under
this Agreement, or any acquiescence as to a particular default or other matter,
shall not constitute a waiver of such Party's rights to the enforcement of such
rights, nor operate to bar the exercise or enforcement thereof at any time or
times thereafter, except as to an express written and signed waiver as to a
particular matter for a particular period of time.
 
17.           Counterparts.  This Agreement shall become binding when any one or
more counterparts hereof, individually or taken together, bears the signatures
of each of the Parties hereto.  This Agreement may be executed in any number of
counterparts (including facsimile or electronic counterparts), each of which
shall be an original as against a Party whose signature appears thereon, but all
of which taken together shall constitute one and the same instrument.
 
18.           Representations and Warranties. The Parties hereby represent and
warrant that:  (a) they have approved the execution of this Agreement and have
authorized and directed the signatory officers below to execute and deliver this
Agreement; (b) they each have the full right and power to enter into this
Agreement, and there are no other persons or entities whose consent or joinder
in this Agreement is necessary to make fully effective those provisions of this
Agreement that obligate, burden or bind either of them; (c) when so executed by
each Party, this Agreement shall constitute a valid and binding obligation of
such Party, enforceable in accordance with its terms; and (d) they have not
transferred or assigned or pledged to any third party, whether or not
Affiliated, the right to bring, pursue or settle any of the claims,
counterclaims or demands made in the Actions.  Forest and Lundbeck further
represent that they are not aware of any pending claim by a third party of
incorrect ownership, invalidity or unenforceability asserted against the
Licensed Patents.  Sun and Caraco further represent that they are not aware of
any pending claim by a third party of patent infringement asserted against the
Generic Product.

 
15

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
19.           Costs.  Except as otherwise stated in this Agreement, each Party
shall bear its own costs, expenses and taxes in the performance of this
Agreement.
 
20.           Construction. This Agreement has been jointly negotiated and
drafted by the Parties through their respective counsel and no provision shall
be construed or interpreted for or against any of the Parties on the basis that
such provision, or any other provision, or this Agreement as a whole, was
purportedly drafted by the particular Party.  All references to periods of days
for taking certain actions in this Agreement shall be construed in the same
manner they are construed in the Federal Rules of Civil Procedure.
 
*           *           *           *           *

 
16

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
IN WITNESS WHEREOF, this Agreement has been executed by the duly authorized
representatives of the Parties.
 
FOREST LABORATORIES, INC.
FOREST LABORATORIES HOLDINGS, LTD.
           
By:
/s/ Howard Solomon
 
By:
/s/ Howard Solomon
 
Name:
Howard Solomon
Name:
Howard Solomon
Title:
Chief Executive Officer
Title:
Chief Executive Officer
           
H. LUNDBECK A/S
             
By:
/s/ Ulf Wiinberg
       
Name:
Ulf Wiinberg
     
Title:
Chief Executive Officer
                 
CARACO PHARMACEUTICAL
SUN PHARMACEUTICAL
LABORATORIES, LTD.
INDUSTRIES LTD.
           
By:
/s/ Daniel H. Movens
 
By:
/s/ Dilip Shanghvi
 
Name:
Daniel H. Movens
Name:
Dilip Shanghvi
Title:
Chief Executive Officer
Title:
Chairman and Managing Director

 
 

--------------------------------------------------------------------------------